Citation Nr: 9926488	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
the provisions of 38 U.S.C.A. § 1922(a) (West 1991).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to July 1970. 

In June 1995, the veteran was granted service connection for 
anxiety disorder, effective from January 1995.  In November 
1995, he was granted service connection for post-traumatic 
stress disorder, (formerly diagnosed as anxiety disorder), 
and an evaluation of 100 percent was assigned, effective from 
January 1995.  

In February 1996, a claim for RH insurance was received from 
the veteran noting that he was service connected for 
post-traumatic stress disorder.  The initial agency of 
original jurisdiction (AOJ), in St. Paul, Minnesota denied 
the veteran's claim for insurance, indicating that the 
veteran's nonservice-connected disabilities precluded him 
from meeting the good health standards for eligibility to RH 
insurance.  The veteran appealed.  Since the initial 
adjudication, all insurance activity has been consolidated at 
the Regional Office and Insurance Center in Philadelphia, 
Pennsylvania and they are now the recognized AOJ.  

In March 1998, the Board remanded the case.  The Board 
indicated that the veteran had presented a timely notice of 
disagreement with a November 1995 regional office 
determination denying service connection for residuals of 
trauma to the head, including a seizure disorder, preventing 
the veteran from meeting good health standards.  (Regional 
offices are located in each state.  They are responsible for 
most VA adjudication for the residents of that state.  The 
veteran resides in Illinois and therfore references to the 
regional office in this decision refer to the Chicago, 
Illinois regional office.)  The Board determined that the 
appropriate regional office needed to send a statement of the 
case to the veteran relating to the issue of entitlement to 
service connection for residuals of trauma to the head, 
including seizures, to the veteran, and provide him an 
opportunity to appeal this issue.  In addition, the Board 
requested that the AOJ provide a supplemental statement of 
the case detailing the underwriting standards applicable to 
the present appeal which, if appropriate, prevent the veteran 
from meeting good health standards.

Thereafter, the regional office issued a statement of the 
case relating to the issue of entitlement to service 
connection for residuals of trauma to the head, including 
seizures. The veteran did not perfect a timely appeal.  This 
question is, therefore, not presently before the Board.  

The AOJ issued a supplemental statement of the case affirming 
the denial of the veteran's request for RH insurance, 
explaining the reasons and bases for such decision.  The case 
was then returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The AOJ has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for RH 
insurance.  

2.  The veteran was hospitalized in early 1986 for abscesses 
of the lung and brain caused by infections, and a craniotomy 
was performed.  The veteran was hospitalizations in 1987 for 
petit mal and grand mal seizures due to lack of compliance 
with anticonvulsive medication.  He also had personality 
changes and organicity secondary to the cerebral pathology.

3.  In 1986, the regional office found that the veteran was 
entitled to a permanent and total disability rating for 
pension, and in early 1987, it was determined that the 
veteran had been receiving Social Security disability 
benefits for several months.

4.  Recent medical reports show that the veteran continues to 
receive Social Security disability benefits, that he has not 
worked since the mid-1980's, and that his seizure disorder 
has been controlled by medication, with some occasional 
"spells."

5.  While hospitalized in January 1994 clinical tests showed 
stenosis in the right internal carotid artery and chest X-ray 
changes consistent with emphysema.  A diagnosis of peripheral 
vascular disease was rendered.  In February 1995 a diagnosis 
of gastroesophageal reflux was made.

6.  The residuals of the abscesses of the brain, including 
seizures and psychological changes, as well as the veteran's 
cardiovascular, gastrointestinal, and respiratory 
disabilities, would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  


CONCLUSION OF LAW

The veteran's various nonservice-connected disabilities, 
including residuals of brain abscesses, with a seizure 
disorder and personality changes, gastrointestinal 
disabilities, respiratory disabilities, and cardiovascular 
disease preclude him from meeting the underwriting standards 
of good health so as to be entitled to RH insurance.  
38 U.S.C.A. § 1922(a), 5107 (West 1991); 38 C.F.R. § 8.0 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that he is in good health 
except for his service-connected disabilities. 

I.  Background

The veteran was hospitalized in April 1986 for treatment of 
lung and brain abscesses due to infections.  A craniotomy was 
performed.  He subsequently developed petit mal and grand mal 
seizures, and personality and psychological changes were 
noted also.

In a rating in December 1986, the regional office found that 
the veteran was entitled to receive a permanent and total 
disability rating for pension by reason of residuals of the 
brain and lung abscesses.  In February 1987, it was 
determined that he began receiving Social Security disability 
benefits in October 1986.  

The veteran was hospitalized on different occasions in 1986 
and 1987 for his seizure disorder as the result of his lack 
of compliance with anticonvulsive medication.  He was 
hospitalized in July 1988 for a rash, and it was noted that 
his seizure disorder was stable, with the last seizure being 
three months previously.  Mild chronic obstructive pulmonary 
disease was also noted.  

The veteran was hospitalized in January 1994 with complaints 
of a feeling of coldness, numbness, and weakness in the left 
arm.  A carotid Doppler showed 50 to 79 percent stenosis in 
the right internal carotid artery.  It was noted that he had 
a stroke versus seizure in 1991.  A chest X-ray showed 
emphysematous changes.  He was discharged from the hospital 
against medical advice a day after admission with a diagnosis 
of peripheral vascular disease.

In February 1994, a VA upper gastrointestinal series showed 
gastroesophageal reflux.

A VA psychiatric examination in May 1995 resulted in the 
diagnosis of anxiety disorder and organic affective disorder 
due to residuals of surgery.

A VA outpatient treatment report in June 1995 showed a blood 
pressure reading of 151/97.  Psychiatric evaluation resulted 
in the diagnosis of post-traumatic stress disorder.  

In a rating in November 1995, the regional office granted 
service connection for post-traumatic stress disorder.  The 
regional office denied service connection for other 
disabilities, including residuals of a head injury.  

A claim for RH insurance was received from the veteran in 
February 1996.  On this claim, the veteran reported that he 
had not worked since 1982.  He reported that he was 5 foot 10 
inches tall and weighed 125 pounds.  He reported a history of 
dizzy or fainting spells, a nervous disorder, ulcers or 
gallstones, and epilepsy or paralysis.

A statement of the case relating to the issue of entitlement 
to service connection for residuals of trauma to the head was 
sent to the veteran in late March 1998.  He did not perfect 
an appeal.  He submitted a statement in April 1998 stating 
that he had no evidence to submit.  

II.  Analysis

In applying for RH insurance, an eligible person must meet 
the standards of good health as defined by applicable 
criteria, aside from the disability for which service 
connection has been granted.  In this case, the veteran has 
been granted service connection for post-traumatic stress 
disorder, and this disability is not considered when 
determining whether the veteran meets good health standards.  
The veteran did apply for service connection for residuals of 
a head injury, including seizures, but the regional office 
denied service connection for such disability.  The veteran 
did not file a timely appeal relating to this issue.  This 
disability may be considered in determining whether the 
veteran meets good health standards for insurance. 

Basically "good health" when used in connection with 
insurance, means that the applicant is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residuals of disease or injury to a degree that 
would tend to weaken or impair the normal function of the 
mind or body or to shorten life.  38 C.F.R. § 8.0.  
Underwriting standards for determining whether the individual 
is in good health have been developed and published by the 
Department of Veterans Affairs.

The criteria to determine whether a person meets the good 
health standards relies on a system of credits and debits for 
disabilities based on manifestations of such disabilities.  
Since the course of any condition in any particular 
individual cannot be exactly predicted, the insurance 
standards of necessity must be based statistically on 
experience factors gathered from large groups of individuals 
with the same condition.  Since it is impossible to predict 
the health of any single individual, objective standards must 
be used.  300 debits or more would preclude the veteran from 
meeting good health standards in order to receive RH 
insurance.  

In this case, the veteran has had brain and lung abscesses 
due to infections.  A craniotomy was performed, and the 
veteran subsequently developed petit and grand mal seizures, 
with personality and psychological changes.  The evidence 
shows that he had some form of seizure or a stroke in 1991.  
Although his seizure disorder recently has been under good 
control by medication, all recent VA examinations and 
hospitalizations show continued psychological and personality 
changes due to the seizure disorder and surgery.  Four 
hundred debits are assigned for grand mal seizures if there 
is any mental deterioration or personality changes associated 
with the seizure disorder within the last five years.

The veteran also has chronic obstructive pulmonary disease 
and emphysematous changes in the lungs.  In this case, the 
veteran has not reported shortness of breath or other 
significant manifestations due to the chronic obstructive 
pulmonary disease and emphysema.  Where there is slight 
disability as the result of emphysema, 25 debits will be 
assigned.

The veteran has a history of gastrointestinal complaints, 
with a 1994 upper gastrointestinal series showing 
gastroesophageal reflux.  This is similar to stricture of the 
esophagus.  Fifty debits are assigned where stricture of the 
esophagus is mild.  The veteran also has coronary artery 
disease diagnosed by clinical studies in January 1994.  With 
no history of coronary occlusion or myocardial infarction, 
debits are assigned by analogy to angina pectoris.  If 
present within 5 to 7 years, 200 debits are assigned.  The 
veteran also has an elevated blood pressure reading on recent 
examination, and 75 debits are assigned for this abnormality.  
In addition, he is underweight for his height, and 100 debits 
are assigned for such abnormality.  Finally, it is noted that 
the veteran has been found entitled to receive VA pension 
benefits and Social Security disability benefits because of 
his inability to work due to the residuals of the brain and 
lung abscesses and other non-service connected disabilities.

The veteran has debits in excess of 700 for insurance 
underwriting standards as the result of various nonservice-
connected disabilities.  He has been found to be totally 
disabled as the result of such non-service connected 
disabilities by the VA and by Social Security.  His various 
disabilities, including the residuals of the brain and lung 
abscesses, cardiovascular disease, gastrointestinal disease, 
respiratory disease, build, and weight would tend to weaken 
or impair the normal functions of the mind or body or to 
shorten life.  They prevent him from meeting good health 
requirements.  


ORDER

Entitlement to RH insurance is not established.  The benefit 
sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

